ON RETURN TO REMAND
TAYLOR, Judge.
We remanded this case, 597 So.2d 1383, so that the trial court could make specific findings as to why it denied the appellant’s bail. The trial court has complied with our directions by setting bail for the appellant *1385at $25,000 for each count and by stating the following reasons for the setting of bail at that amount:
“[T]he defendant has suffered three pri- or felony convictions which mandate a life without parole sentence in the event of a conviction for either of the first degree robbery cases consolidated for trial November 4, 1991; further, that the defendant is a native of the State of Wisconsin, having minimal ties, if any, to the State of Alabama; that the undersigned has heard the testimony of the State’s robbery victims at a Motion to Suppress identification and concludes that there was at the time of the robbery a significant potentiality for violence (victims menaced with a lead pipe and an attempted abduction).”
The order of the circuit court is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.